182 F.2d 351
Bernard M. SHOTKIN, father and trustee for minors Beth,Bruce and Nona Shotkin, trading as Power & LightCompany, formerly Edison Power & Light Company,v.W. F. PERKINS et al.
No. 4044.
United States Court of Appeals Tenth Circuit.
June 9, 1950.

Appeal from the United States District Court for the District of Colorado.
Before PHILLIPS, Chief Judge, and BRATTON and HUXMAN, Circuit Judges.
PER CURIAM.


1
Appeal dismissed May 9, 1950, for failure to prosecute.


2
Bernard M. Shotkin, pro se.


3
John W. Metzger, Attorney General, Allen Moore, Deputy Attorney General, and Vincent Cristiano, Assistant Attorney General, State of Colorado, for appellees.